Cullen, for defendants, after a continuance of the cause on legal grounds, moved for leave to amend his pleadings, which was resisted.
The case stood at issue on a plea of not guilty, and the court required' him to disclose to them the matter which he desired leave to plead; when he stated that it was "a special license from plaintiff;" and also the act of limitation.
The Court, after argument and consideration, gave leave to amend and to plead the license; but refused to allow the amendment for the purpose of pleading the act of limitation, or any plea not going to the merits.